[Cite as State v. Oringer, 2016-Ohio-5009.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                      PORTAGE COUNTY, OHIO


STATE OF OHIO,                                    :       OPINION

                 Plaintiff-Appellee,              :
                                                          CASE NOS. 2016-P-0002
        - vs -                                    :                 2016-P-0003

BRANDEN D. ORINGER,                               :

                 Defendant-Appellant.             :


Criminal Appeals from the Portage County Court of Common Pleas.
Case Nos. 2014 CR 00437 & 2015 CR 00532.

Judgment: Reversed and remanded.


Victor V. Vigluicci, Portage County Prosecutor, and Kristina Drnjevich, Assistant
Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Plaintiff-Appellee).

Carolyn K. Mulligan, 9442 State Route 43, Streetsboro, OH 44241 (For Defendant-
Appellant).



TIMOTHY P. CANNON, J.

        {¶1}     Appellant, Branden D. Oringer, appeals the judgment of the Portage

County Court of Common Pleas, sentencing him to an aggregate term of six and one-

half years imprisonment.           For the reasons that follow, we reverse and remand for

proceedings consistent with this opinion.

        {¶2}     Appellant entered a written and oral plea of guilty in case No. 2014 CR

0437 on one count of unlawful sexual conduct with a minor, a felony of the fourth
degree, in violation of R.C. 2907.04, and in case No. 2015 CR 0532 on one count of

sexual battery, a felony of the third degree, in violation of R.C. 2907.03(A)(1). Appellant

was sentenced to 60 months imprisonment on the third-degree felony and 18 months on

the fourth-degree felony, to be served consecutively. Appellant was also labeled a Tier

III sex offender.

       {¶3}   Appellant filed an appeal and asserts the following assignment of error:

       {¶4}   “The trial court’s imposition [of] consecutive sentences upon defendant-

appellant, Branden D. Oringer, was contrary to law when the court failed to make all

statutorily mandated findings pursuant to R.C. 2929.14(C)(4) at the sentencing hearing.”

       {¶5}   Ohio’s felony-sentencing scheme allows judges to exercise discretion

within established statutory bounds. State v. Ries, 11th Dist. Portage No. 2008-P-0064,

2009-Ohio-1316, ¶13, citing State v. Mathis, 109 Ohio St.3d 54, 2006-Ohio-855,

paragraph three of the syllabus. Despite having significant latitude, sentencing courts

are required to follow statutory direction in choosing a prison term. State v. Belew, 140

Ohio St.3d 221, 2014-Ohio-2964, ¶10 (Lanzinger, J., dissenting).

       {¶6}   “R.C. 2953.08 specifically and comprehensively defines the parameters

and standards – including the standard of review – for felony-sentencing appeals.”

State v. Marcum, Sup. Ct. Nos. 2014-1825 & 2014-2122, 2016-Ohio-1002, ¶21. R.C.

2953.08(G)(2) provides:

              The court hearing an appeal under division (A), (B), or (C) of this
              section shall review the record, including the findings underlying the
              sentence or modification given by the sentencing court.

              The appellate court may increase, reduce, or otherwise modify a
              sentence that is appealed under this section or may vacate the
              sentence and remand the matter to the sentencing court for
              resentencing. The appellate court’s standard for review is not



                                            2
              whether the sentencing court abused its discretion. The appellate
              court may take any action authorized by this division if it clearly and
              convincingly finds either of the following:

              (a) That the record does not support the sentencing court’s findings
              under division (B) or (D) of section 2929.13, division (B)(2)(e) or
              (C)(4) of section 2929.14, or division (I) of section 2929.20 of the
              Revised Code, whichever, if any, is relevant;

              (b) That the sentence is otherwise contrary to law.

       {¶7}   R.C. 2929.41, which governs multiple sentences, provides, in pertinent

part: “[e]xcept as provided in * * * division (C) of section 2929.14, * * * a prison term, jail

term, or sentence of imprisonment shall be served concurrently with any other prison

term, jail term, or sentence of imprisonment imposed by a court of this state[.]” R.C.

2929.41(A) (emphasis added).        R.C. 2929.14(C)(4) provides that a trial court may

require an offender to serve consecutive prison terms if it finds

              that the consecutive service is necessary to protect the public from
              future crime or to punish the offender and that consecutive
              sentences are not disproportionate to the seriousness of the
              offender’s conduct and to the danger the offender poses to the
              public, and if the court also finds any of the following:

              (a) The offender committed one or more of the multiples offenses
              while the offender was awaiting trial or sentencing, was under a
              sanction imposed pursuant to section 2929.16, 2929.17, or 2929.18
              of the Revised Code, or was under post-release control for a prior
              offense.

              (b) At least two of the multiple offenses were committed as part of
              one or more courses of conduct, and the harm caused by two or
              more of the multiple offenses so committed was so great or unusual
              that no single prison term for any of the offenses committed as part
              of any of the courses of conduct adequately reflects the
              seriousness of the offender’s conduct,

              (c) The offender’s history of criminal conduct demonstrates that
              consecutive sentences are necessary to protect the public from
              future crime by the offender.




                                              3
       {¶8}    Although a trial court must make the statutory findings to support its

decision to impose consecutive cases, it has no obligation to set forth its reasons to

support its findings as long as they are discernible in the record. State v. Bonnell, 140

Ohio St.3d 209, 2014-Ohio-3177, ¶28-29; State v. Jenkins, 8th Dist. Cuyahoga No.

101899, 2015-Ohio-2762, ¶9. Failure to make the R.C. 2929.14(C)(4) findings at the

sentencing hearing and incorporate them into the judgment entry of sentence renders

the sentence contrary to law. Bonnell, supra, at ¶37.

       {¶9}    Here, the trial court satisfied the requisite R.C. 2929.14(C)(4) findings in

its sentencing entry. In the entry, the trial court “finds that the consecutive sentence is

necessary to protect the public from future crime or to punish the Defendant and that

consecutive sentences are not disproportionate to the seriousness of the Defendant’s

conduct and to the danger the defendant poses to the public. The Court also finds the

Defendant’s history of criminal conduct demonstrates that consecutive sentences are

necessary to protect the public from future crime by the Defendant.” Therefore, in the

sentencing entry, the findings from the first paragraph of (C)(4) were made, and also the

finding of (C)(4)(c).

       {¶10} However, during the sentencing hearing, the trial court failed to make the

requisite findings, stating only: “It is clear that there is a course of conduct that was

committed by this Defendant, it’s a pattern of behavior. To protect the public and the

victims from future crimes by the Defendant, consecutive sentences are warranted.”

The trial court’s findings, however, are incomplete. The trial court, while finding that

consecutive sentences are necessary to protect the public and victims from future

crimes, failed to find that “consecutive sentences are not disproportionate to the




                                             4
seriousness of the offender’s conduct and to the danger the offender poses to the

public.” R.C. 2929.14(C)(4). In the sentencing entry, the trial court did make a finding

that relates to R.C. 2929.14(C)(4)(c). However, that was not stated at the hearing.

       {¶11} Accordingly, the trial court failed to make the requisite findings at the

sentencing hearing allowing for imposition of a consecutive sentence.        Appellant’s

assignment of error has merit.

       {¶12} Based on the opinion of this court, the judgment of the Portage County

Court of Common Pleas, is hereby reversed and remanded for proceedings consistent

with this opinion.



THOMAS R. WRIGHT, J.,

COLLEEN MARY O’TOOLE, J.,

concur.




                                           5